DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, 15, and dependents, the Prior Art of Record fails to disclose:

A gate driving circuit, comprising: 
a plurality of first gate driving units, wherein ith first gate driving unit of the plurality of first gate driving units is configured to output a first gate driving signal to ith row of gate line in a display phase of a frame, wherein 1.ltoreq.i.ltoreq.M, and M is the number of the plurality of first gate driving units; 
a plurality of second gate driving units, wherein ith second gate driving unit of the plurality of second gate driving units is connected to ith row of gate line; 
a plurality of first control modules, wherein: mth first control module of the plurality of first control modules is configured to, according to a first control signal and the first gate driving signal output to mth row of gate line, control mth second gate driving unit to output a second gate driving signal to mth row of gate line in a vertical blanking phase of the frame, wherein 1.ltoreq.m.ltoreq.M, nth first control module of other than mth first control module of the plurality of first control modules is configured to, according to the first control signal and the first gate driving signal output to nth row of gate line, control nth second gate driving unit not to output the second gate driving signal to nth row of gate line in the vertical blanking phase of the frame, wherein 1.ltoreq.n.ltoreq.M, n is different from m, and n and m have a same parity; 
and a plurality of second control modules, wherein kth second control module of the plurality of second control modules is configured to according to a second control signal and the first gate driving signal output to kth row of gate line, control kth second gate driving unit not to output the second gate driving signal to kth row of gate line in the vertical blanking phase, wherein 1.ltoreq.k.ltoreq.M, and k and m have different parities.

AN et al (US 2018/0137825) discloses a gate driving circuit, comprising: a plurality of first gate driving units, wherein ith first gate driving unit of the plurality of first gate driving units is configured to output a first gate driving signal to ith row of gate line in a display phase of a frame, wherein 1.ltoreq.i.ltoreq.M, and M is the number of the plurality of first gate driving units; a plurality of second gate driving units, wherein ith second gate driving unit of the plurality of second gate driving units is connected to ith row of gate line; a plurality of first control modules, wherein: mth first control module of the plurality of first control modules is configured to, according to a first control signal and the first gate driving signal output to mth row of gate line, control mth second gate driving unit to output a second gate driving signal to mth row of gate line in a vertical blanking phase of the frame; and a plurality of second control modules (see Figure 12, 13, 15A, 15B; paragraph 15, 16 (vertical active and vertical blanking); paragraph 100-
HWANG et al (US 2017/0256198) further disclose first and second scan driver modules associated with V-Blanking used to provide touch detection on a panel (see Figure 3-5), however, HWANG does not cure the deficiencies noted of AN.
YU et al (US 2012/01505414) discloses gate driving based on vertical blanking periods (Figure 2-4), however, fails to disclose arrangement of gate drivers and control circuitry as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624